NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 16-10215

                  Plaintiff-Appellee,             D.C. No. 2:07-cr-00145-KJD

   v.
                                                  MEMORANDUM *
 KORY ALLEN CROSSMAN, a.k.a. Lobes,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Kory Allen Crossman appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Crossman contends that he is entitled to a sentence reduction under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. He argues that the district court

procedurally erred by failing to calculate the amended Guidelines range, failing to

adequately explain its decision and respond to Crossman’s mitigating arguments,

and relying on a clearly erroneous fact. The record reflects that the district court

properly followed the approach set forth in Dillon v. United States, 560 U.S. 817,

826-27 (2010). The parties agreed on the amended Guidelines range and the

district court understood that Crossman was eligible for a reduction to a sentence

within that range. However, the court declined to grant a reduction. It sufficiently

explained its decision. See United States v. Carty, 520 U.S. 984, 992 (9th Cir.

2008) (en banc). Moreover, the court’s finding that Crossman might be released

from prison in the future was not clearly erroneous because the record reflects that

Crossman will be eligible for parole. See United States v. Dann, 652 F.3d 1160,

1176 (9th Cir. 2011) (setting forth clear error standard).

      Crossman further contends that the district court abused its discretion when

it declined to reduce his sentence. The district court properly based its decision on

its conclusion that Crossman would pose a serious threat to the public in light of

his serious post-sentencing acts of misconduct. See U.S.S.G. § 1B1.10 cmt.

n.1(B)(ii); United States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                          2                                    16-10215